                      Case 2:18-cv-00663-JCM-PAL Document 32 Filed 05/24/19 Page 1 of 4



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7     KIMBERLY BENDER,                                        Case No. 2:18-CV-663 JCM (PAL)
                 8                                             Plaintiff(s),                       ORDER
                 9                v.
               10      CLARK COUNTY SCHOOL DISTRICT,
               11                                           Defendant(s).
               12
               13             Presently before the court is defendant Clark County School District’s (“CCSD”) motion
               14     for attorneys’ fees. (ECF No. 21). Plaintiff Kimberly Bender (“plaintiff”) filed a response (ECF
               15     No. 29), to which defendant replied (ECF No. 30).
               16     I.      Facts
               17             The parties are already familiar with the underlying facts of this case. See (ECF No. 19).
               18     Therefore, the court need not recite them again, herein. However, the court will provide a brief
               19     summary of the procedural history that has led to the instant motion.
               20             Plaintiff initiated this 42 U.S.C. § 1983 employment civil rights action on April 12, 2018.
               21     (ECF No. 1). Through this action, plaintiff sought backpay and reinstatement to her job as a
               22     teacher for CCSD, from which she was terminated. Id. On December 17, 2018, the court granted
               23     defendant’s motion for summary judgment on the basis that plaintiff’s claims were time-barred by
               24     the applicable statute of limitations.1 (ECF No. 19).
               25
               26
                              1
                                Although the parties disputed the date upon which plaintiff’s employment with CCSD
               27     was officially terminated, the court ultimately found that plaintiff’s termination date was April 10,
                      2014. Id. Because the statute of limitations for civil rights claims arising under § 1983 is two
               28     years, the court held that plaintiff was required to initiate the instant action no later than April 10,
                      2016. Id.
James C. Mahan
U.S. District Judge
                      Case 2:18-cv-00663-JCM-PAL Document 32 Filed 05/24/19 Page 2 of 4



                1             Thereafter, on December 19, 2018, CCSD filed the instant motion for attorneys’ fees,
                2     which the court now considers. (ECF No. 21).
                3     II.     Legal Standard
                4             42 U.S.C. § 1988(b) authorizes a court to award “reasonable” attorneys’ fees to the
                5     prevailing party in an action under 42 U.S.C. § 1983. 42 U.S.C. § 1988(b). A prevailing defendant
                6     in a § 1983 civil rights action is entitled to attorney’s fees award where the plaintiff's claims, even
                7     though not brought in subjective bad faith, are “frivolous, unreasonable, or without foundation.”
                8     Parks v. Watson, 716 F.2d 646, 664 (9th Cir. 1983) (citing Christiansburg Garment Co. v. EEOC,
                9     434 U.S. 412, 421, 98 S. Ct. 694, 54 L. Ed. 2d 648 (1978).
              10              Reasonable attorneys’ fees are based on the “lodestar” calculation set forth in Hensley v.
              11      Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983). The court must first
              12      determine a reasonable fee by multiplying “the number of hours reasonably expended on the
              13      litigation” by “a reasonable hourly rate.” Id. “The district court . . . should exclude from this
              14      initial fee calculation hours that were ‘not reasonably expended.’” Id. at 433–34. Thus, the “court
              15      has discretion to ‘trim fat’ from, or otherwise reduce, the number of hours claimed to have been
              16      spent on the case.” Edwards v. Nat’l Bus. Factors, Inc., 897 F. Supp. 458, 460-61 (D. Nev. 1995).
              17              Local Rule 54-14(b)(3) specifically identifies the information that a party must submit to a
              18      trial court in this district for the court’s consideration of a motion for attorneys’ fees. These thirteen
              19      items are as follows:
              20              (A) The results obtained and the amount involved; (B) The time and labor required;
                              (C) The novelty and difficulty of the questions involved; (D) The skill requisite to
              21              perform the legal service properly; (E) The preclusion of other employment by the
                              attorney due to acceptance of the case; (F) The customary fee; (G) Whether the fee
              22              is fixed or contingent; (H) The time limitations imposed by the client or the
                              circumstances; (I) The experience, reputation, and ability of the attorney(s); (J) The
              23              undesirability of the case, if any; (K) The nature and length of the professional
                              relationship with the client; (L) Awards in similar cases; and (M) Any other
              24              information the court may request.
              25      LR 54-14(b)(3). See also Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975),
              26      abrogated on other grounds by City of Burlington v. Dague, 505 U.S. 557, 112 S. Ct. 2638, 120
              27      L. Ed. 2d 449 (1992).
              28      ...

James C. Mahan
U.S. District Judge                                                     -2-
                      Case 2:18-cv-00663-JCM-PAL Document 32 Filed 05/24/19 Page 3 of 4



                1     III.    Discussion
                2             CCSD asserts that it is entitled to attorneys’ fees because it should have been obvious to
                3     plaintiff that her claims were time-barred by the applicable statute of limitations, and thus that her
                4     action was frivolous and meritless. (ECF No. 21). CCSD further argues that plaintiff’s claims
                5     were substantively meritless in addition to their being time-barred, thereby providing the court
                6     with another basis upon which to grant its motion for fees.
                7             While the court recognizes that plaintiff failed to demonstrate that she timely filed the
                8     instant suit, it does not find that plaintiff brought her claims frivolously. Rather, the court finds
                9     that, while plaintiff’s interpretation of the law regarding the date upon which her claims vested
              10      was misguided, her argument as to this issue was made in good faith. Indeed, plaintiff received
              11      conflicting information regarding the date of her official termination from CCSD, which would
              12      have impacted the date upon which her claims vested had her interpretation of the law been correct.
              13      See (ECF No. 19). Ultimately, however, the court concluded that her claims vested on April 10,
              14      2014, as a matter of law, and granted dismissal in favor of CCSD on that basis. Id.
              15              Moreover, because the court was able to dispose of the instant suit based solely on the
              16      applicable statute of limitations, the court declines the opportunity to revisit the merits of plaintiff’s
              17      underlying claims at the attorneys’ fees stage in these proceedings. Indeed, the court did not reach
              18      the merits of plaintiff’s claims in its order granting dismissal in favor of CCSD. Id. Thus, the
              19      record does not reflect that plaintiff’s claims were “frivolous, unreasonable, or without
              20      foundation.” See Parks, 716 F.2d at 664 (citation omitted).
              21              Finally, the court finds that CCSD’s discussion of the Local Rule 54-14 factors is
              22      insufficient to grant an award of attorneys’ fees. See (ECF No. 21). Rule 54-14 provides that,
              23      “[u]nless the court orders otherwise, a motion for attorney’s fees must include . . . a brief summary
              24      of” the fourteen factors set forth therein. LR 54-14(b). Instead, CCSD merely asserts that
              25      “excellent results were achieved,” and submits that its attached declaration sets forth the basis for
              26      the hourly rate and hours requested. (ECF No. 21 at 4). Without more, the court is unable to
              27      determine an appropriate award of fees.
              28              For the foregoing reasons, CCSD’s motion is denied.

James C. Mahan
U.S. District Judge                                                     -3-
                      Case 2:18-cv-00663-JCM-PAL Document 32 Filed 05/24/19 Page 4 of 4



                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that CCSD’s motion for
                4     attorneys’ fees (ECF No. 21) be, and the same hereby is, DENIED.
                5            DATED May 24, 2019.
                6                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -4-
